Citation Nr: 1636962	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury.

2.  Entitlement to separate ratings for service-connected acquired psychiatric disorders, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and associated alcohol and drug dependence.

3.  Entitlement to an effective date prior to July 23, 2010 for the award of service connection for PTSD and MDD with associated alcohol dependence.

4.  Entitlement to an increased rating for residuals of left ankle surgery, rated as 20 percent disabling.

5.  Entitlement to an increased rating for dermatitis, rated as 10 percent disabling.

6.  Entitlement to an effective date prior to July 23, 2010 for the award of service connection for dermatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  An August 2011 rating decision granted service connection for PTSD and MDD with associated alcohol dependence, and assigned an effective date of July 23, 2010.  The Veteran disagreed with the effective date assigned and asserted that separate evaluations are warranted for his psychiatric symptoms.  The August 2011 rating decision also denied an increased rating for the Veteran's left ankle disability.

In July 2012, the RO issued a rating decision denying service connection for sleep apnea.  A separate rating decision, also issued in July 2012, granted service connection and assigned a 10 percent rating for dermatitis.  The Veteran submitted a notice of disagreement as to the claim for sleep apnea, and also disagreed with the rating and effective date assigned for his service-connected dermatitis.  Although a substantive appeal was accepted with respect to the claim for sleep apnea, the RO has not yet issued a Statement of the Case as to the dermatitis claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2015, the appeal was remanded by the Board for additional evidentiary development.

The issues of entitlement to service connection for sleep apnea, entitlement to an increased rating for dermatitis, and entitlement to an earlier effective date for the award of service connection for dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms associated with the Veteran's service-connected acquired psychiatric disorders, to include PTSD, MDD, and alcohol and drug dependence, are fully contemplated by his current disability rating.

2.  On December 26, 2001, the Veteran filed an original claim of entitlement to service connection for PTSD; evidence associated with that claim included his testimony of in-service treatment for stress and anxiety and post-service diagnoses of depressive disorder, alcohol-induced mood disorder and dysthymic disorder.

3.  In a March 2005 decision, the Board denied entitlement to service connection for PTSD, but did not implicitly or explicitly deny service connection for any other diagnosed psychiatric disorder.

4.  In July 2010, the Veteran sought to reopen his previously denied claim of entitlement to service connection for PTSD.  VA received the claim on July 23, 2010, and issued a rating decision in August 2011 granting service connection for PTSD and MDD with associated alcohol dependence, effective July 23, 2010.

5.  In connection with the December 26, 2001 application for entitlement to service connection for PTSD, there was an unadjudicated claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD pending.

5.  The Veteran's residuals of left ankle surgery have been productive of no more than marked limitation of motion.  Ankylosis of the left ankle has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for assigning separate disability ratings for PTSD, MDD, and alcohol and drug dependence have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.14 (2015).

2.  An effective date of December 26, 2001 for the award of service connection for MDD with associated alcohol dependence (but not PTSD) is warranted.  38°U.S.C.A. §§°5103, 5103A, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2015).

3.  The Veteran's residuals of left ankle surgery are no more than 20 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71(a), Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38°U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38°C.F.R. § 3.159 (2015).

As an initial matter, the Board notes that VA's duty to notify was satisfied by letters sent to the Veteran in November 2010, April 2011, and September 2011.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal was last adjudicated in May 2015, following which the Veteran was provided with a copy of a Supplemental Statement of the Case.  The Veteran waived RO review of newly submitted evidence via written correspondence in May 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. §°3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board.  Pursuant to the Board's January 2015 remand, Social Security Administration records pertaining to the Veteran have been obtained.  In addition, VA has afforded the Veteran medical examinations in connection with his left ankle disability and psychiatric disorders, and the reports from these examinations contain thorough and detailed findings which include consideration of the Veteran's medical records and medical history, as well as his lay statements.  Most recently, VA afforded the Veteran a left ankle examination in April 2015, in substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with respect to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.




Law and Analysis

Separate Ratings for PTSD, MDD, and Alcohol and Drug Dependence

The Veteran contends that he is entitled to separate disability ratings for his diagnosed PTSD and MDD.  He also contends (in an October 2011 statement) that he is entitled to separate ratings for alcoholism and drug abuse, which he believes are secondary to his psychiatric disorders.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

In addition to the laws governing service connection, applicable statutes and VA regulations provide that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol or drug dependence, it must be established as secondary to, or a component of, a service-connected disability.

The Veteran's psychiatric symptoms, characterized as PTSD and MDD with associated alcohol dependence, are currently rated as 70 percent disabling, pursuant to the criteria listed in the general rating formula for mental disorders.  See 38°C.F.R. § 4.130, Diagnostic Code 9411.

Under the general rating formula, a 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

After reviewing the applicable law and the evidence of record, the Board finds that separate ratings for PTSD, MDD, and history of alcohol dependence are not warranted, as the entirety of the Veteran's psychiatric impairment is contemplated by his current 70 percent rating under the general ratings formula.  In short, the Veteran's constellation of psychiatric symptoms is intertwined, and additional disability compensation based on separate psychiatric diagnoses would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

In the August 2011 rating decision which granted service connection and awarded a 70 percent rating, the RO explicitly considered the Veteran's symptoms of depression, anxiety, suicidal ideation, and social isolation, as well as his history of alcohol dependence.  The decision was based on a December 2010 VA examination report which showed that although there was a causal link between the Veteran's PTSD and his MDD, as well as between his alcohol dependence (currently in remission) and his psychiatric disorders, his overall disability picture, considered in the aggregate, was best characterized as "PTSD/mental condition signs and symptoms" causing "deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood."  Subsequent outpatient notes reflect ongoing treatment for a variety of psychiatric symptoms, including PTSD-related symptoms and those associated with depression, with no clear differentiation between the various diagnoses.

The Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam), the Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms of a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  In light of the broad criteria listed under the general ratings formula, which provides ratings based on considerations of overall occupational and social impairment, the Board finds that the Veteran's PTSD, MDD, and associated alcohol dependence are not productive of distinct symptomatology but rather are part of a broad disability picture.  As such, a separate rating for each individual diagnosis would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

With regard to the Veteran's claim for drug abuse, the Board likewise finds that a separate rating is not warranted.  The December 2010 VA examination report reflects that the Veteran "tried cocaine a few years ago," but provides no indication of an ongoing diagnosis of cocaine or drug dependency.  Moreover, to be rated separately, symptoms associated with drug dependence must be distinct from the Veteran's other psychiatric disorders.  See id.  As noted above, given that the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations evaluated in terms of overall occupational and social impairment, the Board finds that, to extent the Veteran has a history of cocaine dependence, a separate rating for such a condition is not warranted.

In sum, the Board finds that the Veteran's psychiatric symptoms are inextricably intertwined.  All of his psychiatric symptomatology, including his history of substance abuse, is contemplated under his current 70 percent rating.  To assign a separate disability rating for PTSD, MDD, or substance dependence would therefore compensate the Veteran multiple times for the same symptoms, resulting in impermissible pyramiding.  The claim for entitlement to separate ratings for different psychiatric diagnoses is therefore denied.

Earlier Effective Date for PTSD and MDD with Associated Alcohol Dependence

The Veteran contends that he is entitled to an earlier effective date for the award of PTSD and MDD with associated alcohol dependence, as he believes his psychiatric symptoms developed prior to the current effective date of July 23, 2010.

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran filed an original claim for service connection for PTSD on December 26, 2001.  The RO denied the claim via an August 2002 rating decision, and the Veteran appealed the matter to the Board, which affirmed the denial in a March 2005 decision.  There is no indication in the record that the Veteran appealed the Board decision.

A review of the Board's March 2005 decision included an acknowledgement of the Veteran's testimony of in-service treatment for stress and anxiety and post-service diagnoses of depressive disorder, alcohol-induced mood disorder and dysthymic disorder.  The Board's decision, however, limited the issue on the title page to entitlement to service connection for PTSD, formally denied service connection for PTSD, and the analysis otherwise was limited to the issue of entitlement to service connection for PTSD.  Thus, it cannot be said that there was an implicit service connection denial for an acquired psychiatric disorder other than PTSD.  See generally Adams v. Shinseki, 568 F.3d 956, 961 (Fed.Cir.2009) (holding that the implicit denial rule is, at bottom, a notice provision which requires that a claimant have notice of denial of a claim either implicitly or explicitly).

Other than a Declaration of Status of Dependents form, which was submitted in May 2006, the next correspondence submitted by the Veteran was his application to reopen his claim for PTSD, which was received by VA on July 23, 2010.  In August 2011, the RO awarded service connection for PTSD and MDD with associated alcohol dependence, assigning an effective date of July 23, 2010, the date VA received his application.

As indicated above, the Board's March 2005 decision included an acknowledgement of the Veteran's testimony of in-service treatment for stress and anxiety and post-service diagnoses of depressive disorder, alcohol-induced mood disorder and dysthymic disorder.  This reasonably raised a service connection claim for an acquired psychiatric disorder other than PTSD, see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which had not been implicitly or explicitly denied in the Board's March 2005 decision.

As such, the Board must find that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD had been reasonably raised in connection with the December 26, 2001 application for benefits which remained pending until the award of service connection by the AOJ.  As the record reasonably reflects that the now currently diagnosed MDD with alcohol dependence existed at the time of this application for benefits, the Board finds that an effective date of December 26, 2001 is warranted for an award of service connection for MDD with alcohol dependence.  Notably, service connection for PTSD had been finally denied and may not technically be awarded for a time period prior to the application to reopen.

As for any earlier effective date of award, the Board is sympathetic to the Veteran's claim that his psychiatric problems preceded the effective date of his disability award of December 26, 2001.  However, the record demonstrates that, prior to December 26, 2001, there were no pending or unadjudicated claims.  In addition, none of the statutory or regulatory exceptions to the general rule regarding effective dates apply in this case.  In particular, the Board is aware of the provisions of 38°C.F.R. § 3.156(c), which provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  In such cases, an award that is based all or in part on the previously missing records is effective on the date entitlement arose or on the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

In this case, the AOJ's grant of service connection for PTSD and MDD with associated alcohol dependence was not based all or in part on official service department records that existed and had not been associated with the claims file when VA first denied the claim.  Rather, the award of service connection was based upon medical findings that were not of record at the time of the initial adjudication.  Thus, an earlier effective date based on the provisions of 38 C.F.R. § 3.156(c) is not warranted.

The Board further notes that any references to psychiatric disability in the VA clinic records prior to the effective date of award assigned in this case could not support an original application or application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249   (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

Because there were no pending or unadjudicated claims prior to receipt of the December 26, 2001 application, and because no statutory or regulatory exception applies in this case, the effective date of the Veteran's award for service connection for PTSD and MDD with associated alcohol dependence cannot, as a matter of law, be earlier than the date of VA's receipt of the application on December 26, 2001.  To this extent, the claim for an earlier effective date must be denied.

Increased Rating for Residuals of Left Ankle Surgery

The Veteran contends that his left ankle disability is more severe than what is reflected by his current, 20 percent disability rating.

The Veteran's left ankle symptoms are rated under 38 C.F.R. § 4.71(a), Diagnostic Code 5271, which provides compensation based on limitation of motion.  Under Diagnostic Code 5271, a 20 percent rating is warranted for "marked" limitation of motion of the ankle.  20 percent is the highest available schedular rating for limitation of motion of the ankle under Diagnostic Code 5271.

In addition, Diagnostic Code 5270 provides ratings based on ankylosis of the ankle.  Under that Diagnostic Code, a 20 percent rating is assigned when the ankle is ankylosed at less than 30 degrees in plantar flexion; a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion; and a maximum 40 percent rating is assigned when the ankle is ankylosed at more than 40 degrees in plantar flexion, at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71(a), Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran was originally service-connected for status post left ankle surgery in April 1993, following a left ankle tendon repair procedure performed in 1992.  The claim on appeal arose in 2011, when the Veteran submitted evidence that his left ankle condition had worsened.

During a VA general examination in March 2011, the Veteran reported pain in his left ankle, increased with weightbearing activities and ambulation.  He reported a "snapping" of the peroneal tendon.  No flare-ups were noted-the pain was constant.  He denied using any assistive devices.  On physical examination, a limping gait was observed.  Range of motion testing revealed plantar flexion from 0 to 40 degrees, with the Veteran being unable to dorsiflex past neutral.  Pain was noted throughout range of motion.  Subluxation and swelling in the ankle were observed.  The examiner opined that the Veteran's left ankle symptoms would prevent him from working in a manual labor capacity.

During a contract examination, conducted in May 2011, the Veteran reported pain, weakness, stiffness, swelling, instability, giving way, fatigability, and lack of endurance in the ankle.  He denied flare-ups or episodes of dislocation but reported sensations of popping and grinding of the bone.  Reduced range of motion was noted, with dorsiflexion ranging from 0 to 5 degrees and plantar flexion from 0 to 20 degrees.  In addition, the examiner observed painful motion, weakness, effusion, instability, heat, and abnormal movement of the left ankle.  The Veteran was observed to walk with a limp, and the examiner noted that he was limited to standing for about 10 minutes and walking about 1 block due to his ankle condition.  He reported using a cane and left ankle brace for ambulation.  There was no evidence of ankylosis of the ankle joint.

X-ray testing revealed no findings of fracture or dislocation, and no marked degenerative change.  No regional abnormalities were evidence.  The diagnosis was severe sprain of the left ankle, status post injury and tendon repair surgery, to include history of infection, with moderate instability and residual scar.

Subsequent private and VA outpatient records show that the Veteran continued to receive treatment for his left ankle symptoms, which primarily consisted of pain, limited motion, instability, and swelling in the ankle.  A November 2011 magnetic resonance imaging (MRI) test revealed a split tear in the peroneal brevis tendon.  In July 2012, the tendon was surgically repaired.  (In September 2013, the RO granted a 100 percent temporary rating for convalescence following the surgery, effective from July 17, 2012 through January 1, 2013.)  A December 2012 VA podiatry note reflects that the ankle incision had healed, but with area of sharp pain treated with brace and narcotics.  The Veteran was given corticosteroids.

In July 2013, the Veteran complained to his primary care doctor of left ankle pain and swelling.  Subsequent X-rays and an MRI indicated post-operative ankle changes with tenosynovitis and no osseous injury, with no evidence of acute fracture or dislocation.  The Veteran's primary care provider subsequently recommended physical therapy, weight loss, and an ankle brace.

On VA examination in April 2015, the Veteran reported left ankle weakness, stiffness, occasional swelling, and constant pain on a scale of 3-7 out of 10.  He stated that the ankle would give out, especially when he didn't wear a brace.  He denied flare-ups.  He reported being followed by a VA podiatrist about 2-3 times per year, and indicated that he took narcotic medication for ongoing pain.  He also reported using a brace and cane regularly.  He denied any additional surgeries or procedures.

Range of motion testing revealed limited motion, with dorsiflexion ranging from 0 to 10 degrees and plantar flexion from 0 to 35 degrees, with additional loss of motion noted after three repetitions due to weakness and lack of endurance.  Additional factors of disability manifested by disturbance of locomotion and interference with standing were also noted.  On physical examination, there was localized tenderness on palpation of the joint (characterized as mild left calcaneofibular ligamental tenderness).  While left ankle dislocation or instability was suspected, anterior drawer and talar tilt testing did not reveal laxity when compared with the right ankle.  No objective evidence of crepitus was noted.  There was no evidence of ankylosis in the left ankle joint.  In sum, the examiner opined that the Veteran's left ankle symptoms were "moderately severe."

As noted above, the Veteran has been assigned a 20 percent right for left ankle limitation of motion, which is the highest schedular rating available under Diagnostic Code 5271.  This rating contemplates periarticular pathology productive of painful motion.  The rating is also consistent with "marked" limited motion.  In order to warrant a higher schedular rating, the Veteran must have the functional equivalent of ankylosis of the left ankle.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5270; DeLuca, 8 Vet. App. at 204-207.

In this case, as there is no evidence of ankylosis of the left ankle, the Board finds that a rating in excess of 20 percent is not warranted.  The Veteran's lay statements and outpatient records show that he has no history of locking of the ankle joint that is functionally equivalent to ankylosis.  More persuasively, all of the relevant VA examination reports are negative for ankylosis.  Indeed, the most recent report shows that the Veteran is able to flex his left ankle, albeit with restricted range of motion.  Consequently, the preponderance of the evidence is against the claim for a higher rating for the Veteran's left ankle disability.

The Board also notes that the Veteran is in receipt of a 10 percent rating for a single, painful surgical scar of the left lateral malleolus.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Although he has not reported that this scar has gotten worse, the Board has considered the applicable Diagnostic Codes regarding whether an increased rating is warranted.  Upon review of the record, the weight of the evidence demonstrates that the Veteran has a single, superficial scar that is painful and covers less than 12 square inches.  In light of the criteria provided in Diagnostic Code 7804, the Board finds that no more than a 10 percent rating is warranted.  Id.

In sum, the most probative evidence demonstrates that the Veteran's left ankle disability is productive of marked limitation of motion with no evidence of ankylosis of the ankle joint.  The preponderance of the evidence is therefore against a rating in excess of 20 percent.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluations for the service-connected disabilities on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected left ankle disability is productive of pain and severely limited motion, with additional effects including disturbance of locomotion, swelling, and difficulty standing.  In turn, his service-connected PTSD and MDD with associated alcohol dependence is productive of occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  The ratings assigned for the disabilities on appeal fully contemplate this symptomatology.  Furthermore, the record does not disclose any compounding negative effects which the service-connected disabilities have on the other disabilities.  When considering the entire record, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluations for the disabilities at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization, and although his disabilities have significant impact on his employability, such impact is contemplated by the rating criteria, and there is nothing in the record to indicate that these disabilities cause impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board notes that the Veteran has been in receipt of a TDIU for the entire appeal period.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.



ORDER

Entitlement to separate ratings for PTSD, MDD, and/or substance dependence is denied.

Entitlement to an effective date to December 26, 2001 for the award of service connection for PTSD and MDD with associate alcohol dependence is granted.

Entitlement to a rating in excess of 20 percent for residuals of left ankle surgery is denied.


REMAND

The Veteran contends that his sleep apnea is related to his service-connected psychiatric disorders, to include PTSD.  He was afforded a VA examination in June 2012, following which the examiner opined that sleep apnea was unlikely to be causally related to his PTSD, as "[t]he current medical literature simply does not support that contention."  Instead, the examiner opined that the most likely cause was obesity.  In response, the Veteran submitted internet articles showing increased rates of sleep apnea in patients with PTSD.  In July 2012, the VA examiner provided an addendum opinion stating that he had considered the new evidence submitted by the Veteran but that his opinion had not changed.  However, the examiner did not specifically explain why the newly submitted evidence was unconvincing.  As such, the Board finds that the opinion is inadequate to decide the claim.  An addendum opinion is needed to clarify the nature and etiology of the Veteran's sleep apnea, in light of all of the evidence of record.

As discussed above, the RO issued a rating decision in July 2012 granting service connection and assigning a 10 percent rating for dermatitis.  Within one year of that decision, the Veteran submitted correspondence expressing his disagreement with the rating and effective date assigned.  Thus, the issues of entitlement to an increased rating for dermatitis and entitlement to an effective date prior to July 23, 2010 for the award of service connection for dermatitis must be remanded for the purposes of issuing the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a Statement of the Case regarding the issues of the issues of entitlement to an increased rating for dermatitis and entitlement to an effective date prior to July 23, 2010 for the award of service connection for dermatitis.  Advise him of the time limit for perfecting the appeal of these claims and that the issues will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

2.  Return the claims file to the examiner who completed the June 2012 and July 2012 opinions for an addendum opinion regarding the claim for sleep apnea.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's documented sleep apnea was caused or permanently aggravated (aggravated beyond the normal progress of the disorder) by his service-connected acquired psychiatric disorder, to include PTSD.  The examiner is asked to discuss and analyze in detail the materials submitted by the Veteran in June 2012 purporting to show a causal link between PTSD and sleep apnea.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


